
	
		II
		Calendar No. 401
		110th CONGRESS
		1st Session
		S. 2128
		IN THE SENATE OF THE UNITED STATES
		
			October 2, 2007
			Mr. Sununu (for himself,
			 Mr. McCain, Mr.
			 McConnell, and Mr. Lott)
			 introduced the following bill; which was read the first time
		
		
			October 3, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To make the moratorium on Internet access taxes and
		  multiple and discriminatory taxes on electronic commerce
		  permanent.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Permanent Internet Tax Freedom Act
			 of 2007.
		2.Permanent
			 moratorium on Internet access taxes and multiple and discriminatory taxes on
			 electronic commerceSection
			 1101(a) of the Internet Tax Freedom Act (47 U.S.C. 151 note) is amended by
			 striking taxes during the period beginning November 1, 2003, and ending
			 November 1, 2007: and inserting taxes:.
		
	
		October 3, 2007
		Read the second time and placed on the
		  calendar
	
